Name: Commission Regulation (EEC) No 244/90 of 30 January 1990 on the transport and sale of fodder grain held by the French intervention agency for disposal to recognized drought-stricken stockfarmers established in certain regions of France
 Type: Regulation
 Subject Matter: Europe;  foodstuff;  trade policy;  cooperation policy
 Date Published: nan

 31 . 1 . 90 Official Journal of the European Communities No L 27/11 COMMISSION REGULATION (EEC) No 244/90 of 30 January 1990 on the transport and sale of fodder grain held by the French intervention agency for disposal to recognized drought-stricken stockfarmers established in certain regions of France whereas these reasons justify the approval of such trans ­ port at the lowest cost ; Whereas stockfarming has been particularly affected by the drought ; whereas the use of the cereals should there ­ fore be limited to drought-stricken stockfarmers estab ­ lished in those regions ; whereas all necessary measures must be taken by the Member State to monitor such use and in particular the effect on the final consumer of the benefits conferred by this measure ; Whereas a security must be put up to guarantee the performance of the operation ; Whereas the provision of fodder grain is insufficient to resolve the existing difficulties facing stockfarmers ; whereas, in view of the special circumstances, deferred payment for cereals purchased should be permitted ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 201 /90 (2), and in particular Article 7 (5) thereof, Having regard to Council Regulation (EEC) No 3247/81 of 9 November 1981 on the financing by the European Agricultural Guidance and Guarantee Fund, Guarantee Section, of certain intervention measures, particularly those involving the buying-in, storage and sale of agricul ­ tural products by intervention agencies (3), as last amended by Regulation (EEC) No 3757/89 (4), and in particular Article 5 (1 ) thereof, Whereas Article 3 of Council Regulation (EEC) No 2738/75 of 29 October 1975 laying down general rules for intervention on the market in cereals (*) provides that cereals held by the intervention agency are to be disposed of by invitation to tender ; Whereas Commission Regulation (EEC) No 1836/82 (4), as last amended by Regulation (EEC) No 2418/87 Q, lays down the procedure and the conditions for the disposal of cereals held by intervention agencies ; Whereas, as a result of the drought during the summer months of 1989, certain regions of France are suffering from a severe shortage of fodder and fodder grain ; whereas this situation is a threat to stockfarmers, who, being unable to obtain fodder at a reasonable price, may be forced to sell their livestock prematurely ; whereas appropriate action should be taken in order to avoid such negative consequences ; Whereas France has large intervention stocks, part of which are stored in the affected regions and part in other regions ; whereas France has notified the reasons necessi ­ tating the transport to the affected regions of quantities of fodder grain taken over by its intervention agency ; HAS ADOPTED THIS REGULATION : Article 1 1 . The transport by the French intervention agency within French territory of 400 000 tonnes of fodder grain held by it in storage is hereby approved in accordance with Article 5 ( 1 ) of Regulation (EEC) No 3247/81 . 2. The French intervention agency shall select the storage premises of departure and destination in such a way as to minimize transport costs . A list of such premises shall be notified forthwith to the Commission. 3 . The costs of transporting the product in question shall be determined by the French intervention agency by an invitation to tender. The costs shall comprise : (a) transport (not including loading) from the place of storage of departure to the place of storage of destina ­ tion (not including unloading) ; (b) the costs of insuring goods at the buying-in price applicable on the last day on which tenders may be submitted, plus 5 % . 4. The intervention to tender may involve one or more lots. 5 . The French intervention agency shall lay down the terms and conditions governing the invitation to tender in accordance with this Article. (') OJ No L 281 , 1 . 11 . 1975, p. 1 . 0 OJ No L 22, 27. 1 . 1990, p. 7. 0 OJ No L 327, 14. 11 . 1981 , p. 1 . O OJ No L 365, 15. 12. 1989, p. 11 0 OJ No L 281 , 1 . 11 . 1975, p. 49. (*) OJ No L 202, 9 . 7. 1982, p. 23. 0 OJ No L 223, 11 . 8 . 1987, p. 5. No L 27/ 12 Official Journal of the European Communities 31 . L 90 Article 3 1 . France shall inform the Commission, prior to issuing the invitation to tender provided for in Article 2, of the arrangements it has made, without prejudice to the provisions of Commission Regulation (EEC) No 569/88 (l), with a view to verifying the use to which the goods have been put and shall forward to it a copy of the special specifications for the invitation to tender. 2. The French intervention agency shall keep separate accounts for this operation. 3. Successful tenderers must be prepared to undergo all the checks which the competent French body may wish to carry out in order to ensure that the goods have been used for the purpose for which they are intended and in particular that the effect of the financial benefits of the operation has been passed on to the final consumer. 6. The contract shall be awarded to the tenderer offering the best terms. However, if tenders are not in line with the prices and costs normally charged, no contract shall be awarded. 7. The French intervention agency shall keep the Commission informed of progress in the invitation to tender and shall notify it immediately of the outcome. Article 2 1 . The French intervention agency may, under the conditions laid down in Regulation (EEC) No 1836/82, issue a standing invitation to tender for the resale, on the market of the affected regions listed in the Annex hereto, of 400 000 tonnes of fodder grain held by it with a view to disposal to drought-stricken stockfarmers. 2. Without prejudice to the provisions of Regulation (EEC) No 1836/82, the following special rules shall apply to this invitation to tender :  the tender selected must be at least in line with the intervention price referred to in Article 7 of Regula ­ tion (EEC) No 2727/75, applicable on the last day on which tenders may be submitted,  the use of the cereals shall be restricted to recognized drought-stricken stockfarmers established in the departements listed in the Annex hereto,  the final date for the disposal of the cereals shall be 30 April 1990,  a security of ECU 1 5 per tonne shall be furnished by the successful tenderer to guarantee the performance of the operation . It shall be released once evidence is provided that the cereals have been disposed of to drought-stricken stockfarmers in the departements listed in the Annex hereto by 30 April 1990 at the latest. Where the successful tenderer is not the final consumer, evidence that the financial benefits have indeed been passed on to the latter must also be furnished. Such evidence msut be provided by 31 July 1990 at the latest. Article 4 1 . By way of derogation from the first paragraph of Article 16 of Regulation (EEC) No 1836/82, the successful tenderer shall pay by 30 June 1990 for the cereals removed. 2. However, in the case of cereals not removed within one month from the date of dispatch of the statement referred to in Article 15 of Regulation (EEC) No 1836/82, all risks and storage costs shall be borne by the successful tenderer. Article 5 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 30 January 1990 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 55, 1 . 3 . 1988, p. 1 . 31 . 1 . 90 Official Journal of the European Communities No L 27/13 ANNEX List of the departements for which the cereals are intended Ain Haute-Garonne Nievre Allier Gers Nord Alpes-de-Haute-Provence Gironde Orne Hautes-Alpes Herault Pas-de-Calais Ardeche Ille-et-Vilaine Puy-de-Dome Ariege Indre Pyrenees-Atlantiques Aude Indre-et-Loire Hautes-Pyrenees Aveyron Isere Rhone Calvados Jura Saone-et-Loire Cantal Landes Sarthe Charente Loir-et-Cher Haute-Savoie Charente-Maritime Loire Seine-Maritime Cher Haute-Loire Deux-Sevres Correze Loire-Atlantique Somme C6te-d'Or Loiret Tarn Cotes-du-Nord Lot Tarn-et-Garonne Creuse Lot-et-Garonne Vendee Dordogne Lozere Vienne Drome Maine-et-Loire Haute-Vienne Eure Manche Vosges Eure-et-Loir Haute-Marne Yonne Finistere Mayenne Gard Morbihan